POSITIVE ELECTRODE ACTIVE MATERIAL FOR SECONDARY BATTERY, METHOD OF PREPARING THE SAME, AND LITHIUM SECONDARY BATTERY INCLUDING THE POSITIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 12/6/2021:
Claims 1 and 8 have been amended; claims 9 and 10 have been cancelled.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 discloses the Li-metal borate being represented by Formula 1. However, the formula must include lithium. Claim 1, from which claim 7 depends, discloses the lithium composite transition metal oxide provides the source of Li for the Li-metal borate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2017-0067085 A1) and further in view of Bugga et al. (US 2017/0012284 A1)
Regarding claim 1, Choi et al. teach a method of preparing a positive electrode active material for a secondary battery (Abstract), comprising: preparing a lithium composite transition metal oxide (Paragraph 0070 discloses making a lithium transition metal oxide.); and mixing the lithium composite transition metal oxide and a metal borate compound (Paragraph 0070 discloses mixing the lithium metal oxide with a lithium metal borate compound coated on the surface of the lithium metal oxide.) and performing a heat treatment to form a coating portion on surfaces of particles of the lithium composite transition metal oxide (Paragraph 0070 and 0071 discloses heating the mixture at 400 degrees C to form the metal borate coated lithium metal oxide.).
However, Choi et al. do not teach wherein the coating portion comprises lithium (Li) –metal borate, wherein the lithium composite transition metal oxide provides the source of Li for the Li-metal borate.
Bugga et al. teach composite cathode materials for lithium ion batteries (Abstract) having a coating portion comprising lithium (Li) –metal borate, wherein the lithium composite transition metal oxide provides the source of Li for the Li-metal borate (Claims 1 and 2 disclose a cathode active material and metal borate compound coating the cathode active material. Further, the cathode can comprise a lithium transition metal oxide.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Choi with Bugga in order to allow the battery to be charged to voltages greater than about 4.2 volts without destroying or significantly degrading an electrolyte in the electrochemical cell, such as by oxidative degradation or formation of a surface layer termed as a solid electrolyte interface.
Regarding claims 2 and 3, Choi and Bugga et al. teach the method of claim 1. Further, Bugga et al. teach wherein the metal borate compound is a borate compound including at least one metal ion selected from the group consisting of zinc (Zn), zirconium (Zr), tungsten (W), magnesium (Mg), tin (Sn), aluminum (Al), barium (Ba), titanium (Ti), and vanadium (V); wherein the metal borate compound is a Zn-borate compound (Claim 5 discloses AlBO3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Choi with Bugga in order to allow the battery to be charged to voltages greater than about 4.2 volts without destroying or significantly degrading an electrolyte in the electrochemical cell, such as by oxidative degradation or formation of a surface layer termed as a solid electrolyte interface.
Regarding claims 4 and 5, Choi and Bugga et al. teach the method claim 1. Further, Choi et al. teach wherein the lithium composite transition metal oxide comprises nickel (Ni), cobalt (Co) and at least one selected from the group consisting of manganese (Mn) and aluminum (Al), wherein an amount of nickel (Ni) in a total amount of transition metals in the lithium composite transition metal oxide is 60 mol% or more; wherein an amount of nickel (Ni) in a total amount of transition metals in the lithium composite transition metal oxide is 80 mol% or more (Paragraph 0037 discloses lithium nickel cobalt manganese oxide wherein nickel is anywhere between 0-100 mol%.)
Regarding claim 7, Choi et al. teach the method claim 1. Further, Choi teaches wherein the coating portion comprises lithium (Li)- metal borate represented by Formula 1: [Formula 1] aMl+xlB2+ylO3+zi wherein, in Formula 1, M is at least one selected from the group consisting of Zn, Zr, W, Mg, Sn, Al, Ba, Ti, and V, and 0<a≤1.5, -0.8≤x1≤4, -1.8≤yl≤4, and -2≤zl≤10. (Paragraph 0027 discloses LixMyBO3 (M = Mn, Fe, Co, Ni, Cu and any one or more elements selected from the group consisting of Zn, 0.9≤x≤1.1, 0.9≤y≤1.1)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2017-0067085 A1) and Bugga et al. (US 2017/0012284 A1)as applied to claim 1 above, and further in view of Oh et al. (US 2016/0013476 A1).
Regarding claim 6, Choi and Bugga et al. teach the method of claim 1. However, they do not teach wherein the method further comprises a coating method using dry mixing, wherein after nanoparticles are formed by milling the metal borate compound the dry mixing is performed.
Oh et al. teach wherein the method further comprises a coating method using dry mixing, wherein after nanoparticles are formed by milling the metal borate compound the dry mixing is performed. (Claim 1 discloses a method of preparing a cathode active material, the method comprising coating a surface of a lithium transition metal oxide with a lithium boron oxide by dry mixing the lithium transition metal oxide and a boron-containing compound and performing a heat treatment. Claim 16 discloses the coating layer is nanoscale.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Choi with Oh in order to improve structural stability.

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2017-0067085 A1) and further in view of Yoshida et al. (US 2014/0087270 A1).
Regarding claims 8, 14, and 15, Choi et al. teach a positive electrode active material for a secondary battery (Abstract) comprising: a lithium composite transition metal oxide comprising lithium composite transition metal oxide particles (Paragraph 0070 discloses making a lithium transition metal oxide.);
and a coating portion formed on surfaces of the lithium composite transition metal oxide particles wherein the coating portion comprises comprises  lithium (Li)-metal borate(Paragraph 0070 discloses mixing the lithium metal oxide with a lithium metal borate compound coated on the surface of the lithium metal oxide.).
However, Choi does not teach wherein the Li-metal borate is represented by Formula 1: [Formula 1] LiaMl+xlB2+ylO3+zi wherein, in Formula 1, M is at least one selected from the group consisting of Zn, Zr, W, Mg, Sn, Al, Ba, Ti, and V, and 0<a≤1.5, -0.8≤x1≤4, -1.8≤yl≤4, and -2≤zl≤10. 
Yoshida et al. teach a cathode active material comprising a lithium transition metal oxide (Paragraph 0029) being coated with a Li-metal borate represented by Formula 1: [Formula 1] LiaMl+xlB2+ylO3+zi wherein, in Formula 1, M is at least one selected from the group consisting of Zn, Zr, W, Mg, Sn, Al, Ba, Ti, and V, and 0<a≤1.5, -0.8≤x1≤4, -1.8≤yl≤4, and -2≤zl≤10 (Paragraph 0034 discloses a coating layer comprising the formula LixAOy wherein x and y are positive numbers and A can be at least one selected from B, Al, Ti, Zr, or W.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Choi with Yoshida in order to allow interface resistance between a cathode active material and a solid electrolyte material to be effectively inhibited from increasing.
Regarding claim 11, Choi and Yoshida et al. teach the positive electrode active material for a secondary battery of claim 8. Further, Choi teaches wherein the lithium composite transition (Paragraph 0037 discloses lithium nickel cobalt manganese oxide wherein nickel is anywhere between 0-100 mol%.)
Regarding claim 12, Choi and Yoshida et al. teach the positive electrode active material for a secondary battery of claim 8. Further, Choi teaches wherein the lithium composite transition metal oxide comprises nickel (Ni), cobalt (Co) and at least one selected from the group consisting of manganese (Mn) and aluminum (Al), wherein an amount of nickel (Ni) in a total amount of transition metals in the lithium composite transition metal oxide is 60 mol% or more; wherein an amount of nickel (Ni) in a total amount of transition metals in the lithium composite transition metal oxide is 80 mol% or more (Paragraph 0037 discloses lithium nickel cobalt manganese oxide wherein nickel is anywhere between 0-100 mol%.)
Regarding claim 13, Choi and Yoshida et al. teach the positive electrode active material for a secondary battery of claim 8. Further, Choi teaches wherein the lithium composite transition metal oxide is represented by Formula 2:
 [Formula 2] LibNil-(x2+y2+z2)Cox2May2Mbz2Mcq2O2
wherein, in Formula 2, Ma is at least one element selected from the group consisting of Mn and Al, Mb is at least one element selected from the group consisting of zirconium (Zr), boron (B), tungsten (W), magnesium (Mg), aluminum (Al), cerium (Ce), hafnium (Hf), tantalum (Ta), titanium (Ti), strontium (Sr), barium (Ba), fluorine (F), phosphorus (P), sulfur (S), and lanthanum (La), M' is at least one element selected from the group consisting of Al, Zr, Ti, Mg, Ta, niobium (Paragraph 0037 discloses Lix(NiaCobMnc)O2 (0.5<x<1.3, 0<a<1, 0<b<1, 0<c<1, a+b+c=1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729